DETAILED ACTION
This office action is responsive to amendment filed on February 9, 2021 in this application Arcolano et al., U.S. Patent Application No. 16/556,507 (Filed October 3, 2019) claiming priority to 62725741 (8/31/2018) and 62777506 (12/10/2018) (“Arcolano”).  Claims 1 – 24 were pending.  Claim 9 is cancelled.  Claims 1 – 8, 10 – 18, and 22 – 24 are amended.   Claims 25 and 26 are new.  Claims 1 – 8 and 10 – 26 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	With respect to Applicant’s argument on pgs. 9 – 10 of the Applicant’s Remarks (“Remarks”) stating that the current prior art references fail to teach the amended claims of generating probabilistic values, Examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  Prior art reference Sims teaches that the task information is obtained using APIs and determining probabilities that sets of JIRA tickets (events) relate to particular tasks to be assigned, including weighting the events.  Sims at col. 3 ll. 45 – 51; id. at col. 4 ll. 9 – 25; id. at col. 14 ll. 43-58; id. at fig. 9 & col. 28 ln. 56 – col. 59 ln. 20.  Therefore, the prior art references teach the newly amended claims.
2.	With respect to Applicant’s argument on pgs. 10 – 11 of the Remarks stating that the amended claims overcome the rejections made under 35 USC 101 because the claims improve See infra § Claim Rejections - 35 USC §103, § Claim 1.  The applicant has failed to point to where in the specification the claimed method of modeling of resource allocation improves the operation of the computer.  While improving modeling and then performing a resource allocation based on the improved model would appear to improve the operation of the computer it is unclear from the specification and argument that the process of modeling itself, as claimed, would improve the operation of the computer.  Therefore, the claims remain rejected under 35 USC 101.

Claim Objections
In light of cancellation of Claim 9 the objection made to the claim is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 8 and 10 - 26 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites a capture component, executed by the at least one processor, configured to automatically retrieve an incomplete set of operational information associated with a plurality of users, the incomplete set 
That is, other than reciting “at least one processor” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “at least one processor” the steps recited in the claims encompass a user assigning tasks to users for particular time periods and modifying the assignments at a later time.  The “receive” and output steps, as drafted, represent routine pre and post-solution activity, these steps do not preclude the abstract idea from being practically performed in the mind.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
This judicial exception is not integrated into a practical application because the claims only recite two additional “receive” and potential output generation steps as pre-solution and post-solution activity for the monitoring and reporting steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 2 – 8, 10, and 11 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claims 12 - 26 are rejected for the same reasoning as claims 1,  2 – 8, 10, and 11 supra.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8 and 10 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson et al., United States Patent Application Publication No. 2012/0079449 (Published March 29, 2012, filed September 29, 2010) (“Sanderson”), in view of Sims et al., United States Patent No. 10,565,234 (Published February 18, 2020, filed June 28, 2019) (“Sims”).

Claims 1 and 12
With respect to claims 1 and 12 Sanderson teaches the invention as claimed a system for optimizing automated modelling of resource allocation, the system comprising: 5at least one processor operatively connected to a memory;… a correlation component, executed by the at least one processor, configured to allocate at least a second time interval having a second start time and a second end time to at least a first task of the set of tasks associated with the first user based on analysis of the usable data set of operational information, wherein allocating the second time interval constitutes an optimization of the automated modelling of resource allocation; and an adjustment component, executed by the at least one processor, configured to dynamically modify the second time interval  responsive to automatically retrieving additional operational information over time.  {Automated Sanderson at Abstract; id. at ¶¶ 0013 – 0015; id. at ¶ 0026 & 0029 (priority adjustments from various data sources).}
However, Sanderson does not explicitly teach the limitation:
configured to automatically retrieve an incomplete set of operational information associated with a plurality of users, the incomplete set of operational information including a plurality of work interaction events associated with a first user of the plurality of users; generate probabilistic values that the first user worked on a set of tasks at a first time interval including a first start time and a first end time based on the plurality of work interaction events, wherein at least a portion of the first time interval is not defined by the incomplete set; generate a probabilistic work allocation based on the probabilistic values; and generate a usable data set of operational information based on the probabilistic work allocation;  {Sims does teach this limitation.  Sims teaches that the method for assigning tasks, as taught by Sanderson may include where the task information is obtained using APIs and determining probabilities that sets of JIRA tickets (events) relate to particular tasks to be assigned, including weighting the events.  Sims at col. 3 ll. 45 – 51; id. at col. 4 ll. 9 – 25; id. at col. 14 ll. 43-58; id. at fig. 9 & col. 28 ln. 56 – col. 32 ln. 20, wherein this substantial portion describes the use of weights / tickets and probability that the documents fit a contributor and/or a cluster, particularly those submitted within a particular time frame (col 28, lines 21-28).
Sanderson and Sims are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for assigning tasks, as taught in Sanderson, with where the task information is obtained using APIs, as taught in Sims.  Sims teaches that it is difficult to manage large amounts of digital content.  Id at col. 1 ll. 24 - 31.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method assigning tasks, as taught in Sanderson, with where the task information is obtained using APIs, as taught in Sims, for the purpose using APIs to manipulate tasks and assignment information.}

Claims 2 and 13
With respect to claims 2 and 13, Sanderson and Sims teach the invention as claimed, including:
Wherein the a correlation component is further configured to allocate a third time interval having a third start time and a third end time to a second task of the set of tasks associated with the first user based on analysis of the usable data set of operational information.  Page 3of6{Automated development process management system determines time required for task completion an assigns the tasks to developers and make changes to the assignments if modifications occur.  Sanderson at Abstract; id. at ¶¶ 0013 – 0015; id. at ¶ 0026 (priority).}

Claims 3 and 14
Sanderson and Sims teach the invention as claimed, including:
Wherein the a correlation component is further configured to allocate a fourth time interval having a fourth start time and a fourth end time to a third task of the set of tasks associated with the first user based on analysis of the usable data set operational information.  {Automated development process management system determines time required for task completion an assigns the tasks to developers and make changes to the assignments if modifications occur.  Sanderson at Abstract; id. at ¶¶ 0013 – 0015; id. at ¶ 0026 (priority).}

Claims 4 and 15
With respect to claims 4 and 15, Sanderson and Sims teach the invention as claimed, including:
wherein the capture component includes at least a first application programming interface (API) configured to manage automatically retrieving the incomplete set of operational 25information from a software version control subsystem.   {Assigned task information is obtained using APIs and JIRA tickets and where the information is weighted.  Sims at col. 3 ll. 45 – 51; id. at col. 4 ll. 9 – 25; id. at col. 14 ll. 43-58.}

Claim 5
With respect to claim 5, Sanderson and Sims teach the invention as claimed, including:
wherein the capture component includes at least a second API configured to manage automatically retrieving the incomplete set of operational information from a software ticketing system.   {Assigned task information is obtained using a variety of APIs and JIRA Sims at col. 3 ll. 45 – 51; id. at col. 4 ll. 9 – 25; id. at col. 14 ll. 43-58.}

Claims 6 and 16
With respect to claims 6 and 16, Sanderson and Sims teach the invention as claimed, including:
wherein the correlation component is configured to associate a plurality of users identities across a plurality of data sources to respective users and respective task based information.  {Automated development process management system determines time required for task completion an assigns the tasks to developers and make changes to the assignments if modifications occur.  Sanderson at Abstract; id. at ¶¶ 0013 – 0015; id. at ¶ 0026 (priority).}

Claims 7 and 17
With respect to claims 7 and 17, Sanderson and Sims teach the invention as claimed, including:
wherein the correlation component is configured to allocate a plurality of time intervals to the first user based on analysis of the usable data set of operational information captured across the plurality of data sources.    {Automated development process management system determines time required for task completion and assigns the tasks to developers and make changes to the assignments if modifications occur.  Sanderson at Abstract; id. at ¶¶ 0013 – 0015; id. at ¶ 0026 (priority).}

Claims 8 and 19
Sanderson and Sims teach the invention as claimed, including:
wherein the system is further configured to dynamically adjust 10weights associated with the incomplete set of operational information responsive to corroboration…, and dynamically adjust the weights associated with the incomplete set of operational information to corroboration….  {Automated development process management system determines time required for task completion and assigns the tasks to developers and makes changes to the assignments if modifications occur as received from various data sources such as different user requests.  Sanderson at Abstract; id. at ¶¶ 0013 – 0015; id. at ¶¶ 0026 & 0029 (priority adjustments from various data sources).}
of a first data source of the plurality of data sources… of a second data source of the plurality of data sources.{Assigned task information is obtained from datasources such as APIs and JIRA tickets and where the ticket documents are weighted.  Sims at col. 3 ll. 45 – 51; id. at col. 4 ll. 9 – 25; id. at col. 14 ll. 43-58; id. at col. 10 ln. 55 – col. 11 ln. 6 and col.11 ll. 42 – 52 (weighting requests).}

Claims 10 and 23
With respect to claims 10 and 23, Sanderson and Sims teach the invention as claimed, including:
wherein the correlation component is further configured to preferentially re-determine allocation of a plurality of time interval to time interval having no associated signal.     {User may supply input for assignment when the task does not have historical data to be used for assignment.  Sanderson at Abstract; id. at ¶¶ 0023 & 0024.}

Claims 11 and 24
With respect to claims 11 and 24, Sanderson and Sims teach the invention as claimed, including:
wherein the correlation component is further configured to apply a classification matrix to operational data received from a first data source, and the application of the classification matrix includes assigning a time interval ranges including a weighted minimum or weighted maximum time interval associated with a classification of a type of task associated with 30the first data source.   {Percentages of developer time are used and weightings depending on the type of task, such as high or low priority.  Sanderson at Abstract; id. at ¶¶ 0013 & 0014; id. at ¶¶ 0026 & 0029 (priority adjustments from various data sources).}

Claim 18
With respect to claim 18, Sanderson and Sims teach the invention as claimed, including:
wherein act of dynamically modifying includes: dynamically adjusting, by the computer system, the plurality of time intervals and a plurality of tasks allocated to the respective first user; wherein dynamically adjusting includes acts of reducing, adding, or eliminating time 5 intervals and/or tasks, by the computer system, responsive to processing, by the computer system, additional operational information or additional data sources of operational information.    {Automated development process management system determines time required for task completion an assigns the tasks to developers and make changes to the assignments if modifications occur.  Sanderson at Abstract; id. at ¶¶ 0013 – 0015; id. at ¶ 0026 (priority).}

Claim 20
With respect to claim 20, Sanderson and Sims teach the invention as claimed, including:
wherein method further comprises dynamically adjusting weights to operational information responsive to identifying correlations between at least two or more of the data sources.  {Developer time percentages are adjusted depending on the data received on priority and availability of the team.  Sanderson at Abstract; id. at ¶¶ 0013 & 0014; id. at ¶¶ 0026 & 0029 (priority adjustments from various data sources).}

Claim 21
With respect to claim 21, Sanderson and Sims teach the invention as claimed, including:
wherein the method further comprising generating, by the computer system, associations between the operational information and inferred time periods required to accomplish the work.   {Automated development process management system determines time required for task completion an assigns the tasks to developers and make changes to the assignments if modifications occur.  Sanderson at Abstract; id. at ¶¶ 0013 – 0015; id. at ¶ 0026 (priority).}

Claim 22
With respect to claim 22, Sanderson and Sims teach the invention as claimed, including:
wherein the method further comprises automatically generating, by the computer system, dependencies between elements of the operational information and overlapping or adjacent time intervals. {Automated development process management system determines time Sanderson at Abstract; id. at ¶¶ 0013 – 0015; id. at ¶ 0026 (priority).}

Claim 25
With respect to claim 25, Sanderson and Sims teach the invention as claimed, including:
wherein responsive to adjusted weights the correlation component is further configured to re-determine the second time interval for at least the first task.  {Automated development process management system determines time required for task completion and assigns the tasks to developers and makes changes to the assignments if modifications occur as received from various data sources such as different user requests.  Sanderson at Abstract; id. at ¶¶ 0013 – 0015; id. at ¶¶ 0026 & 0029 (priority adjustments from various data sources).}

Claim 26
With respect to claim 26, Sanderson and Sims teach the invention as claimed, including:
wherein the correlation component is further configured to identify time intervals having no associated signal and preferentially assign inferred time intervals associated with respective users to time intervals having no associated signal. {The task information is obtained using APIs and determining probabilities that sets of JIRA tickets (events) relate to particular tasks to be assigned, including weighting the events.  Sims at col. 3 ll. 45 – 51; id. at col. 4 ll. 9 – 25; id. at col. 14 ll. 43-58; id. at fig. 9 & col. 28 ln. 56 – col. 59 ln. 20; id. at col. 29 ln. 63 – col. 30 ln. 6.}



Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS ALEXANDER BULLOCK JR whose telephone number is (571)272-3759.  The examiner can normally be reached on Monday-Friday, 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/T.H./										March 26, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199